Exhibit 10.146

EXECUTION

AMENDMENT NUMBER TWO

to the

LOAN AND SECURITY AGREEMENT

Dated as of March 31, 2015,

among

PENNYMAC CORP.

and

CITIBANK, N.A.

This AMENDMENT NUMBER TWO (this “Amendment Number Two”) is made this 6th day of
July, 2015, among PENNYMAC CORP. (“Borrower”) and CITIBANK, N.A. (“Lender”), to
the Loan and Security Agreement, dated as of March 31, 2015, among Borrower and
Lender, as such agreement may be amended from time to time (the “Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

RECITALS

WHEREAS, Borrower has requested that Lender agree to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Borrower represents to Lender that Borrower is
in full compliance with all of the terms and conditions of the Agreement and
each other Facility Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Facility Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendment. Effective as of July 6, 2015 (the “Amendment Effective
Date”):

(a) Section 6.01(k) of the Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

Investment Company Act. No Borrower Party is an “investment company” or a
company controlled by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. Each Borrower Party (i) has been
structured so as not to constitute, and is not, a “covered fund” for purposes of
Section 619 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(the “Volcker Rule”), and (ii) is relying upon an exception or exemption from
the registration requirements of the Investment Company Act other than those set
forth in Sections 3(c)(1) and 3(c)(7) of the Investment Company Act.

SECTION 2. Fees and Expenses. Borrower agrees to pay to Lender all reasonable
out of pocket costs and expenses incurred by Lender in connection with this
Amendment Number Two (including all reasonable fees and out of pocket costs and
expenses of the Lender’s legal counsel) in accordance with Section 3.03 of the
Agreement.

SECTION 3. Representations. Borrower hereby represents to Lender that as of the
date hereof, Borrower is in full compliance with all of the terms and conditions
of the Agreement and each other Facility Document and no Default or Event of
Default has occurred and is continuing under the Agreement or any other Facility
Document.



--------------------------------------------------------------------------------

SECTION 4. Binding Effect; Governing Law. This Amendment Number Two shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER TWO SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 5. Counterparts. This Amendment Number Two may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Two need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment Number Two to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

PENNYMAC CORP., as Borrower By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer

CITIBANK, N.A.,

as Lender

By:  

/s/ Susan Mills

Name:   Susan Mills Title:   Vice President   Citibank, N.A.